Citation Nr: 1721147	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-15 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 8, 2016.

2.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 8, 2016.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 until September 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The June 2009 rating decision denied the Veteran's claim for an increased disability rating, then established at 30 percent, for his service-connected PTSD and for SMC based upon the need for aid and attendance as a result of that PTSD.  In a June 2016 rating decision, the RO granted the Veteran an increase in his disability rating from 30 percent to 100 percent effective June 8, 2016.  This decision considers the outstanding SMC claim as well as the continued claim for an increased disability rating for the Veteran's PTSD for the period prior to June 8, 2016. 

The Board notes that at his March 2009 VA examination, the Veteran indicated that his PTSD posed a significant challenge with respect to employment and that he had been last employed at least 10 years prior.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating, and the Board has rephrased the issues to include a claim for a TDIU.  The Veteran has a combined 100 percent rating, effective June 8, 2016, which render a TDIU moot as of that date.  This decision considers a TDIU for the period prior to June 8, 2016.  

For the reasons outlined below, the Board grants the Veteran's claims for entitlement to SMC for aid and attendance and TDIU and increases his PTSD disability rating from 30 to 70 percent for the period from February 13, 2008 through June 7, 2016.


FINDINGS OF FACT

1. For the period from February 13, 2008 until June 7, 2016, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as suicidal ideation; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; impairment of short-and long-term memory; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective social relationships; persistent danger of hurting self; and intermittent inability to perform activities of daily living.

2. Resolving all doubt in his favor, due to his service-connected PTSD, the Veteran requires care and assistance on a regular basis in order to dress himself, prepare meals, keep himself clean and presentable, and protect him from the hazards or dangers inherent in his daily environment.

3.  Prior to June 8, 2016, the Veteran's PTSD combines to a disability rating of 70 percent, and the evidence shows that he is unable to obtain or maintain substantially gainful employment due to his service-connected PTSD.   


CONCLUSIONS OF LAW

1.  Prior to June 8, 2016, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. § § 3.156(b), 4.3, 4.7, 4.126, 4.129, 4.130, Part 4, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to SMC based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. § § 1114, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.350, 3.352 (2016).

3.  Prior to June 8, 2016, the criteria for a TDIU due to service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's February 13, 2008 claim sought entitlement for both an increased rating for his service-connected PTSD and SMC for aid and attendance.

PTSD

As noted above, a June 2009 rating decision continued the Veteran's 30 percent disability rating for PTSD.  A June 2016 rating decision granted the Veteran an increase to a 100 percent disability rating for his PTSD effective as of June 8, 2016, the date of the VA examination determined by the RO to provide evidentiary support for that increase.  The Board here considers the Veteran's claim to an increased disability rating for the period prior to June 8, 2016.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505(2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, for PTSD. Under the General Rating Formula for Mental Disorders, to include PTSD, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. See Mauerhan v. Principi, 16 Vet. App. 436,224 (2002). However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous." Id. The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating." Id. Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples. Put another way, the severity represented by those examples may not be ignored.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443(2002). Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned." Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. § § 4.125 and 4.130] together, it is evident that the 'frequency, severity, and duration of a Veteran's symptoms must play an important role in determining his disability level.").

VA has recently changed its regulations, and now requires use of the current Diagnostic and Statistical Manual of Mental Disorders  (DSM-5), effective August 4, 2014. Among the changes, DSM-5 eliminates the use of the Global Assessment of Functioning (GAF) score in the evaluation of psychiatric disorders. The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date. 79 Fed. Reg. 45093 (Aug. 4, 2014). As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of a psychiatric disorder.  Id.  However, any discussion of symptoms associated with any assigned score is still useful in evaluating the severity of the Veteran's disability.

Here, since the Veteran's claim for an increased rating was received on February 13, 2008, the Board may consider evidence as far back as one year prior to that date, namely, February 13, 2007, in support of a showing that a disability rating for his PTSD higher than the 30 percent granted from that date until the increase to 100 percent effective June 8, 2016 is justified. 38 C.F.R. § 3.400(o)(2) (2016).

In the claim itself, the Veteran indicated that he already had a guardian at that time, his ex-wife, legally appointed to handle his affairs, and had moved into an assisted living facility.   In July 2008, the Veteran's brother, a professional psychologist and the director of a mental health and substance abuse center who counsels PTSD patients daily, submitted a statement indicating that his brother had become unable to handle his daily financial affairs and other basic daily needs.  In a statement submitted in June of 2008, his ex-wife and guardian wrote of the Veteran's social and occupational impairment that he cannot "carry on in society."  In addition, she reiterated his inability to handle personal administrative and financial tasks.  His daughter, who had taken a role in caring for him prior to his moving into the assisted living facility, wrote in a statement also of June 2008 about his inability to handle his finances and his unwillingness to communicate with others, in addition to his inability to maintain his personal hygiene or buy his own food.  She noted an incident where the Veteran stabbed himself in the chest with a kitchen knife.  Another June 2008 submission, this one from a long-time friend, detailed his anger and unwillingness to communicate, as well as his unpredictable mood swings.

The record also reflects that the Veteran has received Social Security disability benefits since 1997, well before the time even of his initial claim, and that he was currently unemployed.  

A private medical record, submitted in February 2008, tends to confirm these lay observations.  This report, an aid and attendance examination from the private facility housing the Veteran, reported the Veteran incapable of handling his own daily activities without hazard to himself.

The next year's March 2009 Compensation and Pension (C & P) VA examination, one of the next closest contemporaneous VA examinations directly addressing these issues, indicated the Veteran reporting having difficulty getting to sleep most nights without medication, and difficulty maintaining that sleep 5 to 6 times per week because of combat-related nightmares.  The Veteran also had mildly impaired memory.  The examination also noted the Veteran's own admission as to avoiding social contact and his characterization of himself as chronically anxious.  The Veteran reported being married twice and having divorced his second wife 10 years previously.  He indicated that he maintains a positive relationship with his adult daughter.  He also stated that he enjoyed a number of friendships from a substance abuse group that he attends once a week.  The Veteran indicated that he believed his psychiatric symptoms posed a significant challenge with respect to employment and that he had been last employed at least 10 years prior.  In addition, the examination revealed a past suicide attempt by the Veteran years prior, and indicated the Veteran reporting "transient" suicidal ideation at that time.  The Veteran also reported being charged with resisting arrest after fighting police officers while intoxicated in the past.  Describing the onset of the Veteran's symptoms, the examiner indicated that they were chronic.  On the other hand, the examiner described the Veteran as having no difficulty maintaining personal hygiene or handling the activities of daily living, including paying bills and handling other financial affairs.  

A June 2009 Montgomery VAMC treatment report was similarly mixed.  It reported that the Veteran slept eight hours regularly and denied suicidal or homicidal ideations.  The Veteran indicated that he was able to perform his activities of daily living.  On the other hand, the examiner indicated that the Veteran "appears to have lost all interest in activities due to his current depressive emotional state."  Yet another June 2009 psychiatrist outpatient report notes that the Veteran had crying spells daily and had his medication distributed to him by his caregivers.  Yet it was noted that his appearance was neat.

VA medical records dated from September 2009 to February 2012 show that the Veteran continued to reside at the assisted living facility.  He was performing his activities of daily living, getting along with the other residents of the assisted living facility, and volunteering to cook and provide barbering services for the other residents.  However, April 2011 treatment notes indicate that the Veteran had sometimes caused conflicts in the past to be able to get into a situation where he could drink alcohol or attempt to get out of a restrictive environment.    

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest and consistency with other evidence of record, such as malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).
As to competence, certainly the Veteran is competent to report on his own symptoms, and the family members and close friend, serving as caregivers and observing his frequently in a personal and private context, are competent as well.  Additionally, there is no basis in the record to suggest any motivational bias other than concern for a loved one.  It is also noted that the Veteran's brother is a licensed and experienced medical professional, working in precisely the field in which the Veteran is seeking treatment.  The opinion of one qualified to offer it is notably probative.  Moreover, there is a consistency to these statements, not only each to the other, but also, the Board notes, of the Veteran's statements over time during the course of the appeal.

Affording the Veteran the benefit of the doubt, the Board here finds the Veteran is entitled to a 70 percent disability rating from the date of his claim, February 13, 2008 until June 8, 2016.  Given the record, the Veteran's psychiatric symptoms more nearly approximate the criteria for a 70 percent rating.  The evidence demonstrates that the Veteran has significant difficulty establishing and maintaining effective relationships, impaired impulse control leading to occasional violent outbursts or inappropriate behavior, suicidal ideation, deficiencies in judgment and mood, intermittent neglect of personal appearance and hygiene, persistent danger of hurting self, and intermittent inability to perform activities of daily living.  The evidence of record therefore reflects an overall disability picture of occupational and social impairment with deficiencies in most areas, and a 70 percent evaluation is warranted.  

While the Veteran demonstrated severe symptoms associated with his PTSD prior to June 8, 2016, the overall evidence was not reflective of total occupational and social impairment, and a 100 percent rating cannot be assigned.  The evidence viewed from a longitudinal perspective persuasively shows that the Veteran's PTSD disability picture did not more nearly approximate the criteria for a 100 percent rating during this period.  The evidence shows that the Veteran did sometimes cause conflicts that led to episodes of violence to be able to get into a situation where he could drink alcohol or attempt to get out of a restrictive environment.  This included resisting arrest while intoxicated.  However, the Veteran is currently staying away from alcohol.  The Veteran also has not experienced any persistent delusions or hallucinations, or disorientation to time or place.  While he has experienced mild memory loss, this has not risen to the level of severity of memory loss for names of close relatives, own occupation, or own name.     

The Veteran has severe problems with relationships and social settings.  However, he has been able to maintain some relationships with his daughter and friends from his substance abuse control group.  He has also been able to generally get along with the other residents of his assisted living facility, even volunteering to help cook and provide barbering services for them.  These symptoms are not indicative of the criterion that satisfies a 100 percent rating evaluation.  They do not reflect total occupational and social impairment.  As such, a 100 percent rating evaluation is not warranted.  

While there is inevitably some overlap in the categories describing the symptomatology assignable to different ratings, the Board finds the 70 percent category most appropriate for the Veteran, and assigns that rating for the period from February 13, 2008 until June 7, 2016.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

SMC - Aid and Attendance

The Veteran's February 2008 claim also sought a grant of entitlement to SMC benefits for aid and attendance.

Aid and attendance will be considered required when the claimant is blind or nearly blind, or is a patient in a nursing home because of incapacity, or when the facts establish a need under the criteria set forth in 38 C.F.R. § 3.352 (a) (2016). 38 C.F.R. § 3.351(b) (2016). Among the considerations listed in section 3.352(a) is a need for care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.352(a) (2016). It is not required that all of the disabling conditions enumerated in section 3.352(a) be found to exist before a favorable rating may be made. The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.

Here, much of the lay evidence of record cited above in support of the Veteran's increased rating claim for PTSD supports this claim as well.  In particular, the February 2008 aid and attendance examination report from the Mason Serenity House, where the Veteran was, and still is, living, specifically indicated that he required the aid and attendance of another person to protect himself from the hazards of daily living.  Those caring for the Veteran on a daily basis, professionals trained to evaluate and care for people similar to the Veteran, are uniquely well placed and qualified to make such an evaluation.  Similarly, the July 2008 written submission of his brother, a licensed mental health caregiver, also noted that the Veteran was "unable to shop for food or clothing as well as handl[e] his daily affairs and transportation needs," and that he was "unable to manage even the basic life responsibilities."  His daughter's June 2008 statement indicated that "he is not able to maintain his home, he will not buy food and the basic necessities for a normal life."  His wife's statement echoed these sentiments.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to SMC for aid and attendance. 

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2016).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a veteran is entitled to a TDIU, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  

In this case, the Veteran is service-connected for PTSD, which has been rated as 70 percent disabling prior to June 8, 2016, as a result of the above Board decision.  Thus, the Veteran meets the threshold disability percentage requirements of 38 C.F.R. § 4.16(a).  

The Veteran has reported to his treating providers that he had a high school education and attended trade school for 2 years.  Regarding his work history, the Veteran has reported that he had work experience as a machine operator employed by a wood mill.  He last worked at least 10 years prior to 2009.  

After consideration of the record, and resolving reasonable doubt in favor of the Veteran, the Board finds the service-connected PTSD has rendered the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background prior to June 8, 2016.  

In this case, the Veteran's occupational history shows that he has worked primarily in manual labor.  However, regardless of whether the Veteran engaged in manual labor or in sedentary work, his PTSD causes him to have severe problems in relating to others, which sometimes results in episodes of violence.  His disability also causes him to refuse to communicate with others, and he intermittently is unable to perform the daily activities of living.  Additionally, given the Veteran's educational background and work history, there is no evidence that he has any computer training or data entry skills that would be required in a desk job.  Therefore, given the Veteran's education and occupational history and the constraints noted above, the Board finds that he is unable to secure and maintain any form of substantially gainful employment due to his service-connected PTSD.  Accordingly, a TDIU is warranted prior to June 8, 2016.


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, a 70 percent rating for PTSD is granted from February 13, 2008 through June 7, 2016.

Entitlement to SMC based on the need for regular aid and attendance of another person is granted.

Entitlement to a TDIU prior to June 8, 2016, is granted.  

	

____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


